Title: From Thomas Jefferson to Edmund Bacon, 25 October 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Oct. 25. 08
                  
                  Your’s of the 21st. is recieved. I think you ought not to venture to come without a horse or mule besides those in the Phaeton. a dog may disperse your sheep, or some other occurence, & they could not be pursued either with the Phaeton or the man on foot. two horses in the Phaeton & a mule for the rider would be best. if you can hire a steady horse reasonably, do so; or if you can borrow one. if not, there should be two mules for the Phaeton, & a horse to ride on. but I fear it will be impossible to fit the harness to mules, having been made for large horses. be so good as to call on mrs Randolph for some old silver she is to send me to be worked up, and for the bringing of which you will need saddle bags & a lock. I tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               